Citation Nr: 0702626	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in April 2003 and April 
2004 rendered by the Des Moines, Iowa (RO), of the Department 
of Veterans Affairs (VA).  The veteran presented testimony 
before the Board via a video conference hearing in March 
2006; a transcript of that hearing was produced and has been 
included in the claims folder for review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected PTSD is manifested by 
depression with anxiety, lethargy, irritability, and 
sleeplessness and a Global Assessment of Functioning (GAF) 
score ranging from 45 to 55.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent, but 
no higher, for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
an increased evaluation for the veteran's service-connected 
psychiatric disorder.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection and/or increased evaluation claim.  
Those five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability(ies) on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes that even if the Board decides in his favor 
with respect to his appeal, it will be the RO which assigns 
the effective date, and as such, any questions as to the 
effective date to be assigned may be disputed at that time.  
Hence, the veteran is not prejudiced by the lack of this 
element of notice.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2006) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issue before the 
Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2006) establish a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2006).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a result of the veteran's initial claim for benefits, he 
underwent a VA psychiatric examination.  Said exam occurred 
in March 2004.  The examiner noted that the veteran appeared 
anxious, uncomfortable, and depressed.  The examiner further 
reported that the veteran had been receiving Social Security 
Administration benefits but that the veteran was not 
receiving benefits as a result of or due to his psychiatric 
disorder.  It was discovered that although the veteran was 
divorced, he currently had a girl-type friend and he remained 
in continuous contact with his children.  The veteran 
admitted to the examiner that he did not attend church and he 
was not overly involved in social activities or clubs.  Also, 
the veteran did not complain about sleeplessness to the 
examiner.  Upon completion of the exam, the examiner wrote 
that the veteran was mostly logical and related in his speech 
and thought.  There was no indication of hallucinations, 
delusions, or formal thought disorder.  He was not ruled to 
be compulsive or obsessive.  It was noted that the veteran 
was depressed, anxious, and somewhat dysphoric.  The examiner 
did note that on a previous examination that was not as long 
or detailed as the present exam, the veteran was assigned a 
Global Assessment of Functioning (GAF) score of 45.  The 
writer of the exam stated that he would not rate the veteran 
so low and instead assigned a GAF score of 58.  The examiner 
did not report whether the veteran experienced distressing 
dreams, intrusive thoughts, hypervigilance, or irritability.

Another VA psychiatric examination was performed in October 
2005 (with the examination dated November 14, 2005).  In that 
exam, the examiner reported that the veteran had contact with 
his children and grandchildren, and that he was now married.  
The veteran did state that he had some social contact with 
individuals at his local YMCA.  With respect to his sleep, 
the veteran still said that he was able to sleep six to eight 
hours a night.  Nevertheless, the veteran complained of 
nightmares and intrusive thoughts.  Although he was receiving 
treatment for his PTSD, the veteran reported that he was 
still suffering from irritability and anger.  Restlessness 
was noted during the exam and the veteran admitted that he 
was "jumpy" and startled easily.  Upon completion of the 
exam, the doctor assigned a GAF score of 54.  Additionally, 
the examiner concluded that the veteran's PTSD had become 
worse since previously examined.  The examiner further 
reported that the veteran was not suffering from 
hallucinations, delusions, or formal thought disorder.  

In conjunction with the veteran's claim, his government 
medical treatment records have been obtained and included in 
the claims folder for review.  These reports show that the 
veteran has been prescribed medications to help alleviate the 
symptoms that are the result of his PTSD.  These same medical 
records also show that the veteran obtained long-term 
psychiatric counseling.  During the course of the counseling, 
the veteran has complained about anxiety, depression, 
nightmares, restlessness, and sleeplessness.

The medical evidence shows assignment of GAF scores ranging 
from 45 to 55.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2006), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does support an evaluation of 50 percent 
for PTSD, but no higher.  The various VA examinations 
accomplished have noted anxiousness, anger-management 
problems, hypervigilance, nightmares, and irritability.  The 
veteran appears to have social relations with family members 
and very limited social contact with others.  Nevertheless, 
those same records have reported that the veteran's ability 
to work has not been affected by his PTSD.

Although the entire record is not without a measure of 
ambiguity due to the veteran's serious nonservice-connected 
conditions and disabilities, the Board concludes that the 
totality of the evidence in the file appears to be at least 
in approximate balance.  As the Board is unable to conclude 
that the preponderance of the evidence is against the claim, 
the claim may not be denied.  It is the conclusion of the 
Board that the veteran's overall disability picture indicates 
that a 50 percent evaluation, but no higher, should be 
assigned for PTSD.  38 C.F.R. § 4.7 (2006).  Hence, the 
veteran's claim is granted.

However, it is also the conclusion that the evidence, in no 
uncertain terms, does not support an evaluation in excess of 
50 percent.  He is not deemed unemployable as a result of his 
PTSD.  Additionally, the veteran is capable of caring for his 
physical well-being and he has not complained of 
hallucinations, delusions, or other thought disorders.  

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 50 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.  Further, 
while the benefit of any doubt has been given to the veteran, 
it is the conclusion of the Board that his request for an 
evaluation in excess of 50 percent must be denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2006) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence of record does not indicate the veteran has been 
hospitalized for his PTSD, and there is no indication that it 
produces symptoms so unusual as to render impractical the 
schedular rating criteria.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation of 50 percent for PTSD is granted, subject to 
the regulations governing the disbursement of monetary 
benefits.


REMAND

The veteran's claim of service connection for a respiratory 
disorder, to include being due to asbestos exposure or due to 
exposure to photography development chemicals or to smoke 
from a fire on the USS Oriskany (CV/CVA-34), is not ready for 
final appellate review.  The veteran has reported exposure to 
asbestos while serving as a photographer on US Navy ships.  
He has further said that he inhaled hazardous smoke when the 
USS Oriskany caught fire.  He has additionally claimed that 
he was exposed to harmful chemicals while serving as a 
photographer and photograph developer.  The claims folder 
contains medical records indicating that the veteran now has 
a pulmonary disorder.  However, those same records seem 
equivocal in that they neither completely associate nor 
disassociate the veteran's numerous exposures with his 
current lung disorder.  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA's Adjudication Procedure Manual, M21-1, part 
VI, para. 7.21 (Jan. 31, 1997).  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  See VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for a pulmonary disorder possibly secondary to 
asbestos exposure under these administrative protocols, using 
the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
latency period for asbestos-related diseases varies from 10 
to 45 or more years between first exposure and development of 
disease.  Manual M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 
(January 31, 1997).  An asbestos-related disease can develop 
from brief exposure to asbestos.  Id.

In light of the veteran's naval service, the Board finds that 
additional development is warranted in order to fulfill the 
duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he provide any 
additional treatment records from any 
medical source from which he has received 
treatment for any type of lung disease, 
including any disease caused by asbestos, 
smoke (non-tobacco), and chemicals.  
Assistance should be provided to the 
veteran in obtaining any such records 
which he identifies.

2.  The RO/AMC should arrange for 
appropriate x-rays, which should be 
reviewed by a designated "B reader" 
radiologist, i.e., one certified by 
examination to read and grade asbestos 
films.  All test results and findings 
should be included in the claims folder, 
along with a detailed analysis of those 
results and findings.  A copy of the "B 
reader's" report must be included in the 
claims file.  The claims folder, to 
include a copy of this Remand, must be 
made available to the examiner for review 
in conjunction with the evaluation.

3.  The RO/AMC should then arrange for 
the veteran to be evaluated by a 
physician knowledgeable in pulmonary 
disorders, to determine the current 
nature and extent of any pulmonary 
disability that is present.  All 
necessary special studies should be 
accomplished, if not medically 
contraindicated, and the examiner should 
set forth the reasoning underlying the 
final diagnosis.  The claims folder, to 
include a copy of this Remand, must be 
made available to the examiner for review 
in conjunction with the examination.

a.  The examiner should review the "B 
reader's" findings and pertinent 
clinical data, and determine whether the 
veteran has a respiratory disorder 
related to asbestos exposure in service.

b.  If the veteran is found to have a 
pulmonary disorder, the examiner should 
express an opinion as to its etiology, 
specifically, whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or less than 
likely (i.e., a probability of less than 
50 percent) that it is causally related 
to the veteran's military service.  In 
discussing whether any current disability 
is related to service, the examiner 
should further opine as to whether any 
such disability is related to:  (1) 
asbestos exposure; (2) smoke (non-
tobacco) exposure; or (3) photography-
related chemicals.  Thus, the examiner 
should comment upon, and reconcile, if 
possible, any previous inconsistent 
diagnosis.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  With regard to the pulmonary function 
test, the RO/AMC should request that the 
examiner interpret the data obtained from 
the evidence, including making a 
determination as to whether the veteran 
suffers from obstructive lung disease, or 
restrictive lung disease, or both.

e.  The claims folder and this Remand 
must be made available to the examiner 
for review prior to the examination.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

4.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should adjudicate the issue on appeal.  
If the benefits sought on appeal remain denied, the appellant 
and the accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


